Exhibit 10.1
Letter of Credit AGREEMENT
     THIS LETTER OF CREDIT AGREEMENT (this “Agreement”) is made as of July 11,
2008, between Lime Energy Co., a Delaware corporation (“Lime”) and Richard P.
Kiphart (“Guarantor”).
          WHEREAS, Applied Energy Management, Inc. and its subsidiaries
(collectively, “AEM”) are subsidiaries of Lime.
          WHEREAS, AEM is in need of letters of credit (“Letters of Credit”)
guaranteeing certain future liabilities of AEM to construction surety bonding
companies (each a “Bonding Company”) in connection with construction surety
bonds issued in support of AEM projects subject to bonded construction contracts
(“Bonded Projects”).
          WHEREAS, Guarantor has agreed to cause the issuance of certain Letters
of Credit for the account and on behalf of Lime and/or AEM in an aggregate
amount of $10,000,000 under the terms set forth herein.
          NOW, THEREFORE, the parties hereto agree as follows:
Letters of Credit. Guarantor hereby agrees to cause the issuance of any and all
Letters of Credit for the benefit of Bonding Companies at Lime’s request, up to
an aggregate amount of $10,000,000.
Termination of Guarantor’s Obligation. Guarantor will have no obligation to
cause the issuance of or leave in place any Letters of Credit on and after the
earlier of (i) July 10, 2009 or (ii) the date on which Lime completes an
offering resulting in gross proceeds to Lime of at least $20,000,000 (the “New
Obligation Termination Date”); provided, however, that each existing Letter of
Credit issued prior to the New Obligation Termination Date shall remain in place
and in effect, subject to a reduction of the amount of the Letter of Credit to
the extent permitted by the subject Bonding Company, until completion of the
applicable Bonded Project and release or termination of the accompanying surety
bond. The date on which each Letter of Credit is terminated shall be its
“Termination Date”.
Indemnification Obligation. Lime hereby agrees to indemnify the Guarantor for
any liability in connection with any payment or disbursement made under any
Letter of Credit (the “Letter of Credit Liability”). Lime hereby agrees that the
entire amount of any Letter of Credit Liability incurred by Guarantor shall be
payable within ten (10) business days of Lime’s receipt of Guarantor’s written
demand.
Letter of Credit Expenses. Lime agrees to reimburse the Guarantor for all fees
and out-of-pocket expenses incurred by Guarantor with respect to each Letter of
Credit (including, without limitation, all fees associated with the procurement
of, amendment to, drawing under, banker’s acceptance pursuant to, or transfer of
a Letter of Credit) (the “Letter of Credit Expenses”) within ten (10) business
days of Lime’s receipt of Guarantor’s written demand following the Guarantor’s
payment of the Letter of Credit Expenses.
Guarantor’s Fees. For each outstanding Letter of Credit, Lime agrees that it
will pay, on the first business day of each calendar quarter and on the
Termination Date, to the Guarantor, a fee equal to the product of 3-5/8% per
annum multiplied by the average daily face amount of the outstanding Letter of
Credit during the immediately preceding calendar quarter or shorter period if
calculated to the first calendar quarter hereafter or the Termination Date (the
“Guarantor Fees”). The Guarantor Fees shall be computed on the basis of a
360-day year for the actual number of days elapsed. If on the Termination Date
of the last

- 3 -



--------------------------------------------------------------------------------



 



outstanding Letter of Credit (the “Final Termination Date”) the Guarantor’s Fees
are less than $300,000 in the aggregate, then Lime shall pay to Guarantor an
amount equal to (i) $300,000 minus (ii) the aggregate Guarantor’s Fees paid
through the Final Termination Date, payable within ten (10) business days of the
Final Termination Date.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes any prior understandings, agreements, or representations
by or between the parties, written or oral, that may have related in any way to
the subject matter hereof.
Succession and Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties named herein and their respective successors and
permitted assigns. No party may assign this Agreement or any of such party’s
rights, interests, or obligations hereunder without the prior written approval
of the other parties.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument. It is the express intent of the parties to be bound
by the exchange of signatures on this Agreement via telecopy, which the parties
agree shall constitute a writing for all legal purposes.
Notices. All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed given or delivered when (i) delivered
personally, (ii) one (1) business day after being sent by facsimile to the
number below or (iii) three (3) business days after being sent by registered or
certified mail or by private overnight courier addressed as follows:
If to the Guarantor:
Richard P. Kiphart
c/o William Blair & Company
222 West Adams Street
Chicago, IL 60606
Fax No.: (312) 368-9418
If to Lime:
Lime Energy Co.
1280 Landmeier Road
Elk Grove Village, Illinois 60007
Fax No.: (847) 437-4969
Attention: Jeffrey Mistarz
with a copy to:
Reed Smith LLP
10 S. Wacker Dr.
Chicago, Illinois 60606
Fax No.: (312) 207-6400
Attention: Evelyn C. Arkebauer, Esq.

- 4 -



--------------------------------------------------------------------------------



 



Any party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telex, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is delivered to the individual for
whom it is intended. Any party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other parties notice in the manner herein set forth.
Governing Law. This Agreement shall be governed by and construed in accordance
with the domestic laws of the State of Illinois, without giving effect to any
choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Illinois.
Waiver of Trial by Jury. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT ON OR WITH RESPECT TO
THIS AGREEMENT AND THE TRANSACTION DOCUMENTS, INCLUDING TO ENFORCE OR DEFEND ANY
RIGHTS HEREUNDER, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.
Amendments and Waivers. No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing and signed by all of the parties. No
waiver by any party of any default or breach hereunder, whether intentional or
not, shall be deemed to extend to any prior or subsequent default,
misrepresentation or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent occurrence of such
kind.
Severability. Any term or provision of this agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the invalid or unenforceable term or provision in any other
situation or in any other jurisdiction. If a final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  Lime Energy Co.    
 
           
 
  By:
Name:   /s/ Jeffrey Mistarz
 
Jeffrey Mistarz    
 
  Title:   Chief Financial Officer    
 
                /s/ Richarh P. Kiphart                   Richard P. Kiphart    

- 6 -